Third District Court of Appeal
                               State of Florida

                          Opinion filed October 3, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D18-414
                    Lower Tribunal Nos. 15-1516 & 11-698
                             ________________


                        Jannette Billot Pigna, etc.,
                                    Appellant,

                                        vs.

                        Liz C. Messianu, etc., et al.,
                                    Appellees.


      An Appeal from the Circuit Court for Miami-Dade County, Maria M.
Korvick, Judge.

     Arthur J. Morburger, for appellant.

       Wicker Smith O’Hara McCoy & Ford, P.A., and Brandon J. Hechtman and
Jessica L. Gross; Lubell Rosen, LLC, and Liz Messianu and Michael O’Connor,
for appellees.


Before LAGOA, SALTER, and EMAS, JJ.

     LAGOA, J.
                            ON MOTION TO DISMISS

      Appellees Daniele Pesenti Pigna, Marialuna Pesenti Pigna, and Liz C.

Messianu, as Guardian of the Property of S.M.P.P., a minor child (the “Guardian”),

(collectively, “Appellees”) move to dismiss Appellant Jannette Billot Pigna’s

(“Appellant”) appeal of the following orders. Appellant appeals: (1) a February

12, 2018, “Order Granting Partial Summary Judgment on the [Guardian’s] Verified

Motion for Summary Judgment” that found S.M.P.P. was entitled to child support

payments worth $394,800 and nanny expenses worth $106,600 from the Estate of

Carillo Pesenti Pigna (the “Deceased”) incurred in the months following the death

of the Deceased; and (2) a February 13, 2018, “Order Granting [the Guardian’s]

Motion for Final Summary Judgment on Count II” that found Marialuna Pesenti

Pigna and Daniele Pesenti Pigna, two of the Deceased’s children, were each

entitled to one-third (1/3) of the Deceased’s “worldwide estate.”

      Appellees contend that both orders are non-final orders that are not

appealable under Florida Rule of Appellate Procedure 9.130. Appeals of orders

rendered in probate and guardianship cases, however, are governed by Florida Rule

of Appellate Procedure 9.170(b). Specifically, rule 9.170(b)(5) provides that:

             Except for proceedings under rule 9.100 and rule
             9.130(a), appeals of orders rendered in probate and
             guardianship cases shall be limited to orders that finally
             determine a right or obligation of an interested person as
             defined in the Florida Probate Code. Orders that finally



                                         2
            determine a right or obligation include, but are not
            limited to, orders that:
            ....
            (5) grant heirship, succession, entitlement, or determine
            the persons to whom distribution should be made.

      In the instant case, the February 12, 2018, order granted S.M.P.P.

entitlement to distributions from the Deceased’s estate for amounts owed for child

support and nanny expenses, and thus, is an appealable order under rule

9.170(b)(5). Likewise, the February 13, 2018, order determined that Marialuna

Pesenti Pigna and Daniele Pesenti Pigna were each entitled to one-third of

Deceased’s “worldwide estate.” As such, we find that these orders are appealable

under rule 9.170(b)(5).

      Accordingly, we deny Appellees’ motion to dismiss the appeal.

      Dismissal denied.




                                        3